COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Jeremy Thomas v. The State of Texas

Appellate case number:    01-11-00258-CR

Trial court case number: 1284896

Trial court:              177th District Court, Harris Cnty., Tex.

       On October 14, 2011, appellant, Jeremy Thomas, filed a motion to dismiss the above-
captioned case for want of jurisdiction after the trial court granted his motion for new trial.
Appellee, the State of Texas, then appealed the trial court’s order granting Thomas’s motion for
new trial, and that appeal was assigned appellate cause number 01-11-00500-CR.

       On December 20, 2012, in cause number 01-11-00500-CR, this Court reversed the order
of the trial court granting Thomas’s motion for new trial and ordered that the judgment of
conviction and the sentence be reinstated. We therefore deny Thomas’s motion to dismiss the
above-captioned case.

         The complete record for the above-captioned case has been filed in this Court. Thus, if
Thomas desires to pursue his appeal from the trial court’s judgment of conviction, his appellate
brief is due 30 days from the date our mandate in cause number 01-11-00500-CR issues. See
TEX. R. APP. P. 38.6(a). The State’s brief will be due 30 days from the date that appellant’s brief
is filed. See id. 38.6(b).


       It is so ORDERED.

Judge’s signature: /s/ Justice Keyes
                    Acting individually     Acting for the Court


Date: December 20, 2012